Order, entered on December 16, 1964, granting plaintiffs’ motion to take and perpetuate the testimony of a witness, unanimously reversed, on the law and on the facts, with $30 costs and disbursements to defendants-appellants, and the motion denied. This action was commenced in June, 1962. In October, 1963 a note of issue and a statement of readiness were filed and a general preference granted. On November 16, 1964 plaintiffs moved for leave to take the testimony of an expert witness. The affidavit *650in support of the motion offers no explanation for plaintiffs’ failure to take the deposition of the witness before filing a statement of readiness. (Wozndcki V. Lynn Terrace Apts., 22 A D 2d 883; McGee v. Adams Paper é Tviine Go., 22 A D 2d 642; Plantier v. Gould, 12 A D 2d 90; Price V. Brody, 7 A D 2d 204.) Moreover, no special circumstances are indicated warranting the taking of the deposition of the expert before trial. ('CP'LR 3101, sufod. [a], par. [4].) Concur — ■ Breitel, J. P., Valente, McNally, Stevens and Eager, JJ.